DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 12/21/2020 have been received and fully considered.  Claims 1-3 and 5-10 are pending.  Claims 1, 3 and 5 are amended and claim 4 is cancelled.  Claims 1-3 and 5-10 are now under consideration.

Response to Arguments
Regarding applicant’s arguments that Crockett fails to disclose a centrifugal pump, the examiner generally agrees with applicant however notes that even so Crockett is silent as to the type of pump used and one having ordinary skill in the art would know how to accommodate both types of pumps as evidenced by Hamrick et al US Patent No. 4,143,522 who describes in column 2, lines 24-62 the conditions required for either a positive displacement type pump or a centrifugal pump and notes that either pump can be used effectively within a heating system similar to that of Crockett.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al (US Patent No. 2,107,933) alone.
Regarding claim 1:
	Crockett teaches an apparatus for heating a liquid, comprising a source of rotational motion (see page 2, column 1, lines 28-39), a pump (6), and a circuit of piping (see figure 1), wherein the source of rotational motion drives the pump to pump the liquid around the circuit of piping, and wherein the circuit of piping comprises a friction pipe (62) through which the liquid is forced by the pump, wherein friction between the liquid and an inside of the friction pipe generates heat which gradually raises the temperature of the liquid.
	Crockett fails to disclose the pump is a centrifugal pump and the temperature rises by at least 20°C, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the temperature rise be more than 20°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, where the skilled artisan could use varying sizes of grooves within the friction heater to increase the temperature to the desired amount.

 
Regarding claim 2:
	Crockett modified above teaches the source of rotational motion is a wind turbine (see page 2, column 1, lines 28-32) comprising blades which spin under windy weather conditions (inherent).

Regarding claim 3:
	Crockett modified above teaches the rotational motion of the spinning blades is received at the pump via one or more rotating shafts (see page 2, column 1, lines 35-37), to rotate an element of the pump and drive the liquid through the pump.

Regarding claim 4:
	Crockett modified above teaches the pump is a centrifugal pump (6 is an impeller pump or a type of centrifugal pump).


	Crockett fails to disclose the exact maximum rotational speed however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the maximum rotational spedd by 1500 rpm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, where the skilled artisan would know based on the local wind conditions and heating requirements which pump would work best and the limits that it would involve.

Regarding claim 6:
	Crockett modified above teaches the friction pipe houses one or more blocking elements (45) around which the liquid is forced to generate heat.

Regarding claim 7:
	Crockett modified above teaches all of the above except the blocking elements comprise first and second rods that together form a double helix, and a plurality of rods joined from the first rod to the second rod and spaced apart from one another along an axis of the double helix, wherein the axis of the double helix is aligned along a length of the friction pipe.


Regarding claim 9:
	Crockett modified above teaches the circuit of piping comprises at least one radiator (16) for radiating heat into a room of a building.

Regarding claim 10:
	Crockett modified above teaches the circuit of piping comprises a heat exchanger pipe (18) which passes through a water cylinder (17) to heat water stored in the water cylinder.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crockett as applied to claim 1 above, and further in view of Hamrick et al (US Patent No. 4,143,522).
Regarding claim 8:
	Crockett modified above teaches the circuit of piping comprises a liquid reservoir (6).

	Hamrick teaches a wind powered heating system similar to Crockett including an overtemperature protection piping loop (71 to 73), wherein the circuit of piping further comprises a temperature controlled valve (67), and wherein the temperature controlled valve is configured to divert the liquid out of the circuit of piping and into the overtemperature protection piping loop when a temperature of the liquid rises above a safety threshold (see column 2, lines 10-23), the overtemperature protection piping loop comprising a heat dispersion element (69) and returning the liquid to the reservoir (through 73) once it has passed through the heat dispersion element.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crockett with the teachings of Hamrick to include an overtemperature protection piping loop, in order to prevent too high of a temperature during high wind when the fluid friction can raise the temperature to points higher than the equipment can handle it.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762